DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.

Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,269,742 B2. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 1-12 would be allowed if the Applicant overcomes the statutory double patenting rejections as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Schiefele (U.S. Patent 6,526,559 B2) discloses a “circuit” in Figure 14A being located within the FPGA and Figures 14B-E each show a duplicate circuit 184, shifted by 90 degrees, added to the previous circuit(s) 184. Fig. 14C portrays a circuit 188 that is merely circuit 184 rotated 180 degrees. 
There is no teaching or suggestion in Schiefele that any one of the circuits 184 is a processor “core” as required by claim 1. Moreover, Schiefele specifically teaches the time slices are not independent of each other and thus, Schiefele does not teach or suggest “first core with a 45 nanometer or smaller microfabrication technique, . . . a second core with a 45 nanometer or smaller microfabrication technique, the second core having an output and a second orientation on the substrate, the second core is a replica of the first core and the second orientation is different than the first orientation” as required by the claim 1. See Schiefele 10:1–22 (“central regions of the circuits 184, 186, 188 and 190 have overlapping resources between time slices”). Lastly, Schiefele teaches voting circuit 160 “may compare performance of the redundant circuits for detecting the presence of a fault and for determining which circuit contains the fault in order to exclude the faulted circuit from operation of the FPGA 50. See id. at 9:25–32. However, voting circuit 160 is external to circuits 184, 186, 188 and 190 and thus, it is not comprised on the claimed “substrate” as required by claim 1.
Ito (U.S. Patent Application Publication 2014/0115401 A1) discloses a dual-core lockstep system, two processors (CPU (central processing unit) cores portrayed in Figure 1 as “Master core 10” and “Checker Core 20”) of the same configuration perform the same processing, and a fault is detected by output comparison circuit 40, if any, by detecting the difference between the processing results obtained by the two processors. Ito ¶¶ 3, 9, 11, 13. However, “Master core 10” and “Checker Core 20”, arranged in the same configuration, does not teach the claimed “second core is a replica of the first core and the second orientation is different than the first orientation” as required by claim 1.
Nishii et al. (U.S. Patent Application Publication 2016/0034368 A1) discloses a first CPU core 11 and second CPU core 12 outputting to comparators 13 c and 13 d, which compare a process result of the first CPU core 11 with a process result of the second CPU core 12 and output an error signal indicating whether or not process results of the two CPU cores are consistent. See Nishii ¶ 40. However, the first CPU core 11 and second CPU core 12 as disclosed in Nishii are arranged in the same configuration and thus, Nishii does not teach the following: the claimed “second core is a replica of the first core and the second orientation is different than the first orientation” as required by claim 1.
However, the Examiner finds Schiefele, Ito and Nishii do not teach or suggest the claimed “method, comprising: forming at least a portion a first core with a 45 nanometer or smaller microfabrication technique, the first core having an output and a first orientation on a substrate; forming at least a portion of a second core with a 45 nanometer or smaller microfabrication technique, the second core having an output and a second orientation on the substrate, the second core is a replica of the first core and the second orientation is different than the first orientation; and forming at least a portion of a compare unit with a 45 nanometer or smaller microfabrication technique, the compare unit having a first input and a second input on the substrate, the first input coupled to the output of the first core and the second input coupled to the output of the second core.”  A search of the prior art did not reveal references that taught or suggested these limitations.  The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	
Claims 2-12 would also be allowable due to their dependency on an allowable base claim.
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112